Case: 13-12053   Date Filed: 03/19/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12053
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:10-cr-00045-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RESHON D. WHITTAKER,
a.k.a. Bookie,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 19, 2014)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-12053    Date Filed: 03/19/2014   Page: 2 of 2


      John Badalamenti, appointed counsel for Reshon D. Whittaker in this appeal

on resentencing, has moved to withdraw from further representation of Whittaker

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals

counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the full record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Whittaker’s sentences are

AFFIRMED.




                                         2